DETAILED ACTION


	Claims 1-3, and 6-22 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Nilesh Amin (Reg. No. 58,407) on June 04, 2021.

The application has been amended as follows:

1.	(Currently Amended) A method comprising:
declaring, by a system comprising a processor, a data structure that represents a first tiered cache order that identifies at least one cache comprising a first cache and a third cache;
responding to a first request for first data based on the first tiered cache order;
prepopulating a second cache with a second dataset, the second dataset comprising at least some additional data that is not in [[the]] a first dataset of the first cache;
re-declaring the data structure to represent a second tiered cache order that instead of the first cache and the third cache, wherein the second tiered cache order is based on respective speeds of caches of the at least one cache; and
responding to a second request for second data based on the second tiered cache order, comprising returning a first part of the second data from the first dataset of the first cache and returning a second part of the second data from the second dataset of the second cache.

2.	(Original) The method of claim 1, wherein the prepopulating the second cache with the second dataset comprises performing a write through operation using data obtained from at least one other data source.

3.	(Original) The method of claim 1, wherein the prepopulating the second cache with the second dataset comprises prepopulating the second cache via a separate process.

4-5.	(Cancelled)

further comprising receiving a third request for third data, wherein the third request comprises a batch request for a first data item and a second data item, and third request ing[[es]] returning the first data item from the first dataset of the first cache and returning the second data item from the second dataset of the second cache.

7.	(Original) The method of claim 6, further comprising updating the first dataset of the first cache with the second data item.

8.	(Currently Amended) A system, comprising:	a processor, and	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:
serving a first request[[s]] for first data based on a data structure that represents a first tiered cache order comprising at least one cache comprising a first cache and a second cache;
prepopulating a third cache;
changing the data structure to represent a second tiered cache order comprising the at least one cache comprising the first cache and the third cache, wherein the second tiered cache order is based on respective speeds of caches of the at least one cache; and
serving, after changing the data structure to represent the second tiered a second request[[s]] for second data based on the data structure that represents the second tiered cache order, comprising returning a first part of the second data from the first cache and returning a second part of the second data from the third cache.

9.	(Original) The system of claim 8, wherein changing the data structure to represent the second tiered cache order comprises removing the second cache from the second tiered cache order.

10.	(Original) The system of claim 8, further comprising a separate process, and wherein the prepopulating the third cache comprises running the separate process.

11.	(Original) The system of claim 8, wherein the first cache comprises in-memory cache of a first server, and wherein the second cache and the third cache correspond to a distributed cache shared with the first server and at least one other server.

12.	(Currently Amended) The system of claim 11, further comprising a data service coupled to the first server, and wherein the operations further comprise receiving a third request for [[a]] third datathird request[[s]] for the third data third datathe third data third data

13.	(Original) The system of claim 12, wherein the data service is identified as a fourth cache in the second tiered cache order.

14.	(Previously Presented) The system of claim 8, wherein the operations further comprise prepopulating a fourth cache, changing the data structure to represent a third tiered cache order comprising the at least one cache comprising the first cache and the fourth cache and removing the third cache, and serving, after changing the data structure to represent the third tiered cache order, further requests for data based on the data structure that represents the third tiered cache order.

15.	(Currently Amended) The system of claim 8, wherein the operations further comprise receiving a third request for third data, wherein the third request s a batch request for a first data item and a second data item, and third request[[s]] third cache.

16.	(Original) The system of claim 15, wherein the operations further comprise writing through the second data item to the first cache.

17.	(Currently Amended) A non-transitory computer-readable medium comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, the operations comprising:
serving a first request[[s]] for first data 
prepopulating a second distributed cache part;
changing the first tiered cache order to a second tiered cache order that represents the at least one cache comprising the in-memory cache and the second distributed cache part and not the first distributed cache part, wherein the second tiered cache order is based on respective speeds of caches of the at least one cache; and
after the changing the first tiered cache order to the second tiered cache order, serving a second request[[s]] for second , comprising returning a first part of the second data from the in-memory cache and returning a second part of the second data from the second distributed cache part.

operations further comprise receiving a third request for third data, wherein the third request[[s]] third request[[s] , comprising[[es]] returning the first data item from the in-memory cache and returning the second data item from the second distributed cache part.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the operations further comprise writing through the second data item to the 

20.	(Original) The non-transitory computer-readable medium of claim 17, wherein the prepopulating the second distributed cache part comprises running a separate process.

21.	(New) The method of claim 1, wherein the first cache comprises in-memory cache of a first server, and wherein the second cache and the third cache correspond to a distributed cache shared with the first server and at least one other server.

22.	(New) The method of claim 1, wherein the first cache is faster than the second cache.



Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-3 and 6-22 are allowed based on the same reason. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449